Citation Nr: 1034262	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-13 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence exists to reopen a prior 
claim for entitlement to service connection for a back 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August to October 1955.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in August 2010, and a transcript 
of this hearing is of record.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1972 RO decision denied entitlement to service 
connection for a low back disability (back disability); the 
Veteran did not appeal.  

2.  Evidence received since the May 1972 RO decision is new and 
material and the Veteran's claim is reopened.  






CONCLUSIONS OF LAW

1.  The May 1972 RO decision that denied entitlement to service 
connection for a low back disability is final.  38 U.S.C.A.  
§ 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received since the May 
1972 RO decision and the Veteran's claim for entitlement to 
service connection for a low back disability is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R.  § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim for entitlement to service 
connection for a low back disability was denied in a May 1972 
rating decision; the Veteran did not appeal.  In April 2007, the 
RO denied the Veteran's application to reopen his prior claim.  
The Veteran appealed.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  However, 38 U.S.C.A. § 5108 provides that if new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim.  Hence, before 
reaching the issue of whether service connection is warranted, 
the Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-
60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996).  Rather, the reasons for the final 
disallowance must be considered in determining whether the newly 
submitted evidence is material.  Id.  Such evidence must tend to 
prove the merits of the claim as to each essential element that 
was a reason for that last final disallowance of the claim.  Id.

The RO denied the appellant's prior claim because there was no 
evidence of a current disability.  Thus, for evidence in this 
case to be considered new and material, it must show that the 
Veteran has a current low back disability.  

The Veteran has submitted VA and private medical records showing 
a current diagnosis of degenerative disc disease of the lumbar 
spine with disc protrusion at L4-5.  This evidence is new and 
material.  Accordingly, the Veteran's claim for entitlement to 
service connection for a low back disability is reopened and will 
be addressed in the remand section of this opinion.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought by reopening the 
Veteran's claim.  Accordingly, either the duty to notify or the 
duty to assist need not be further discussed.  

ORDER

New and material evidence having been received, the Veteran's 
claim for entitlement to service connection for a low back 
disability is reopened.


REMAND

At his August 2010 hearing, the Veteran testified that he 
received treatment for his low back from the VA Medical Center in 
Dallas, Texas in the early 1980s.  In an August 2010 statement, 
the Veteran reported that he was treated between 1982 and 1984.  
He has requested that the Board obtain these records.  

As VA has a duty to notify and assist claimants in substantiating 
a claim for VA benefits, a remand is necessary so that the RO can 
attempt to locate these records.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  All attempts to 
obtain these records should be documented, and if these attempts 
are unsuccessful, a formal finding of unavailability should be 
placed of record.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to locate any VA 
treatment records from the Dallas VA 
Medical Center showing treatment of the 
Veteran for a low back disability in the 
early 1980s.  All attempts to obtain these 
records should be documented, and if these 
attempts are unsuccessful, a formal 
finding of unavailability should be placed 
of record.  

2.	When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


